Citation Nr: 1103183	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans 
Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are 
not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the FVEC, such 
payment "shall constitute a complete release of any claim 
against the United States by reason of [such] service . . . ."  
However, nothing in the act "prohibit[s] a person from receiving 
any benefit (including health care, survivor, or burial benefits) 
which the person would have been eligible to receive based on 
laws in effect as of the day before the date of the enactment of 
this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II. Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In this case, the appellant does not contend that he served in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, or in the Philippine Scouts.  He 
contends that he served in the United States Armed Forces in the 
Far East (USAFFE) and the recognized guerillas.

The RO submitted the pertinent information to the National 
Personnel Records Center (NPRC) for verification.  The NPRC 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

The appellant asserts that the NPRC records are inaccurate; 
however, the NPRC has responded to two separate requests for 
service verification and stated in each response that the 
appellant had no qualifying service.

The appellant submitted records of military service dated, which 
indicate service as a USAFFE guerilla, and a recognized guerilla; 
however, these documents do not satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are not an 
official document of the appropriate United States service 
department or NPRC.  Accordingly, it may not be accepted by the 
Board as verification of service for the purpose of determining 
eligibility for VA benefits, including the one-time payment from 
the FVEC.

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
NPRC has certified that he had no qualifying service.  This 
verification is binding on VA such that VA has no authority to 
change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 
532 (1992).

The proper course for any claimant, who believes there is a 
reason to dispute the report of the service department or the 
content of military records is to pursue such disagreement with 
the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).

Based upon the record in this case, the appellant had no 
qualifying service. He therefore does meet the basic eligibility 
criteria for establishing entitlement to the one-time payment 
from the FVEC.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010)) redefined VA's duty to assist claimants in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 
C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).

This is such a case.  As discussed, resolution of the claim is 
wholly dependent on interpretation of the applicable laws and 
regulations pertaining to basic eligibility for VA benefits and 
qualifying service under the FVEC.  The VCAA is therefore 
inapplicable and need not be considered in this case.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 
23, 2004).


ORDER

Eligibility for the one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


